[Cite as Condon v. Rockich, 2018-Ohio-71.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

HEATHER CONDON                                       C.A. No.      28479

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
RYAN ROCKICH                                         COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellee                                     CASE No.   DR-2005-08-2704

                                DECISION AND JOURNAL ENTRY

Dated: January 10, 2018



        CARR, Judge.

        {¶1}    Appellee Heather Condon (“Mother”) appeals from the judgment of the Summit

County Court of Common Pleas, Domestic Relations Division. This Court affirms in part, and

reverses in part.

                                                I.

        {¶2}    Mother and Appellee Ryan Rockich (“Father”) were married in 1996 and three

children were born of the marriage: S.R. (d.o.b. 5-10-00), H.R. (d.o.b. 7-31-01), and E.R. (d.o.b.

5-29-03). The parties divorced in 2006 and a shared parenting plan was made a part of the

decree. It provided that Mother was the residential parent of the children at all times, provided

parenting time for Father, and ordered Father to pay child support. In 2006, Mother filed notices

of intent to relocate the children to New Jersey. Father did not file objections to the notices.

Mother relocated to New Jersey with the children, completed nursing school, and subsequently

remarried. Mother’s husband has a son from a prior relationship whom he has custody of and is
                                                  2


close in age to E.R. In 2010, Mother and Mother’s husband also had a child together. During

the course of the litigation, Father also remarried.

       {¶3}    Mother and Mother’s husband began experiencing marital problems and on

several occasions separated, sometimes only briefly. Father maintained that Mother separated at

least five times from her husband and brought the children back to Ohio on at least three

occasions; however, Mother denied that assertion. Mother did acknowledge that in August 2011

she separated from her husband for 18 months. At that point, Mother asked Father to care for the

children for the school year. Father enrolled the children in Barberton schools. Mother and

Father entered into an agreed entry on March 27, 2012 reflecting that the three children would

reside with Father for the 2011-2012 school year. On August 2, 2012, Mother and Father

entered into another agreed entry providing that the three children would reside with Father for

the 2012-2013 school year and that Father would be relieved of paying child support for that

time period. In part, Mother blamed her instability and marital discord on having Graves

Disease, which is an autoimmune condition that causes overproduction of a thyroid hormone,

which can cause mood swings and irritability. Mother was able to control the condition through

medication.

       {¶4}    On December 3, 2012, Father filed a motion seeking the reallocation of parental

rights and responsibilities, modification of parenting time, and modification of child support. A

magistrate issued a provisional order on February 21, 2013. Therein, the magistrate found that

the parties’ agreed entry from August 2, 2012, “in essence, designated [Father] as the residential

parent of the children[.]” The magistrate ordered that the shared parenting plan would “remain

in effect, except as modified” below. The magistrate designated Father as “the temporary

residential parent” and the “temporary residential parent * * * for school purposes[.]” Mother
                                                 3


was to have parenting time one weekend a month in Ohio and the standard parenting time

schedule applied to holidays, days of special meaning, and summer vacation.

       {¶5}    Beginning in 2014, the matter proceeded to trial. However, the litigation was

contentious and prolonged. At one point, Mother was limited to supervised visitation. A

guardian ad litem (“GAL”) was appointed, and the children also received counsel when it was

discovered their wishes conflicted with the recommendation of the GAL.             Moreover, two

custody evaluations were conducted. Multiple hearings and trial dates were held, the last of

which was not held until February 5, 2016. Numerous motions were filed in the interim,

including motions seeking to hold Mother in contempt for violations of various orders.

Ultimately, the GAL and both custody evaluators that testified at trial recommended that the

children remain in Father’s care.

       {¶6}    In May 2016, the magistrate issued a decision, which the trial court adopted the

same day. The magistrate found that it was in the children’s best interests to terminate the shared

parenting plan and name Father the sole legal custodian and residential parent. Mother was

ordered to engage in counseling and Mother and children were to engage in family counseling.

Mother was to continue with supervised visitation until unsupervised contact was suggested by

her counselor, the family counselor, and the children’s counselors. Subsequently, Mother was to

have “Regular Parenting Time” as specified in the entry. For the period from December 3, 2012

through December 31, 2014, Mother was ordered to pay $1,214.50 in child support and was

ordered to pay $1,346.83 in child support effective January 1, 2015. Additionally, Mother was

ordered to pay $20,840 for attorney fees and extraordinary costs due to Mother’s violation of the

civil rules, frivolous conduct, contempt, and discovery violations.
                                                 4


       {¶7}    Mother filed timely objections to the magistrate’s decision and requested

transcripts of the hearings. After the transcripts were filed, Mother moved for an extension of

time to file supplemental objections, which was granted. Thereafter, Mother filed supplemental

objections. On January 4, 2017, the trial court issued an entry addressing the objections. The

trial court concluded that shared parenting was not in the children’s best interests and that Father

should be named the sole residential parent and legal custodian. The trial court listed factors that

it found important, including that the parties were unable to communicate in a meaningful way,

the children were well adjusted to living with Father, that Father was more likely to honor court

ordered visitation, and that the GAL recommended that the children reside with Father.

Additionally, the trial court increased the sanctions against Mother to $25,000.

       {¶8}    Mother has appealed, raising five assignments of error for our review.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE DECISION OF THE TRIAL COURT IN ALLOWING TAPE RECORDED
       CONVERSATIONS BETWEEN MOTHER, THE MINOR CHILDREN, AND
       MOTHER’S SPOUSE TO BE USED AS EVIDENCE AT TRIAL WAS A
       VIOLATION OF THE RULES OF EVIDENCE, PREJUDICIAL AND AN
       ERROR OF LAW[.]

       {¶9}    Mother argues in her first assignment of error that the trial court erred in allowing

the audio tape recordings of Mother’s and Mother’s husband’s conversations with the children to

be used as evidence.

       {¶10} “Generally, this Court reviews a trial court’s action with respect to a magistrate’s

decision for an abuse of discretion.” Pflaum v. Summit Cty. Animal Control, 9th Dist. Summit

No. 28335, 2017-Ohio-4166, ¶ 11, citing Tabatabai v. Tabatabai, 9th Dist. Medina No.

08CA0049-M, 2009-Ohio-3139, ¶ 17. An abuse of discretion implies that the trial court’s
                                                 5


attitude was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d
217, 219 (1983). “‘In so doing, we consider the trial court’s action with reference to the nature

of the underlying matter.’” Pflaum at ¶ 11, quoting Tabatabai at ¶ 18.

       {¶11} At the initial trial date in February 2014, Father’s counsel asked Mother various

questions related to what she discussed with the children when she spoke to them, and what she

allowed her husband to discuss with the children, including court proceedings, financial and

litigation costs, as well as whether she undermined or spoke negatively about Father. Largely

without objection,1 Father’s counsel then played conversations purported to be between Mother

(and sometimes Mother’s husband) and the children that Father had recorded.

       {¶12} Those recordings were also discussed at the May 21, 2015 hearing. Therein,

Mother acknowledged that at the prior hearing she had admitted to: discussing the case with the

children, discussing litigation costs with the children, telling H.R. to tell the magistrate certain

things, allowing her husband to talk to the children about court proceedings, and undermining

Father’s relationship with the children.      There were no objections raised to this line of

questioning.   Mother, without objection, made similar acknowledgements relative to the

recordings at the September 28, 2015 hearing.

       {¶13} Finally, at the November 18, 2015 hearing, several of the recordings were played

for Dr. Richard Rynearson, a clinical psychologist who co-authored the second custody

evaluation. The report based on the second custody evaluation recommended that Mother

receive custody of the children. However, Dr. Rynearson admitted that he had not listened to the

audio recordings provided by Father but noted that from his observations any alienation by


       1
         Mother’s counsel did object to the playing of one of the audio recordings. Mother’s
counsel noted that Mother had admitted to telling the children that Father has kept the children
from her and thus playing the audio recording that evidenced the same was not impeachment.
                                                  6


Mother was not “particularly obvious.” Dr. Rynearson acknowledged that if Mother admitted to

undermining Father, alienating Father, and discussing the litigation with the children that would

be important for him to know and to consider in rendering an evaluation. Several of the audio

recordings were then played for Dr. Rynearson without objection. After hearing the recordings,

Dr. Rynearson agreed that it was a mistake not to listen to them prior to issuing a

recommendation. The GAL then asked, without objection, whether, after hearing the recordings,

his recommendation had changed. Dr. Rynearson responded that he would have to think about

it. The magistrate then asked, without objection, whether, “based upon all the audio recordings

and the statements that if you perceive them to be true * * * would your recommendation you’ve

made to the Court change[?]” Dr. Rynearson indicated it would and that he would recommend

that the children continue to live with Father.

       {¶14} At the final date of the hearing, during the admission of the exhibits, Mother’s

counsel objected to the admission of the audio recordings as an exhibit. Counsel asserted she

was “maintain[ing] [her] earlier objection.” Counsel noted she was not representing Mother at

the time of the original objection, but from her review, she believed “the objection had to do with

whether it was an authentic original production of the recording, and whether that recording had

or had the potential to be manipulated.” Father’s counsel replied that the clips were offered for

impeachment and asserted that Mother had authenticated her voice. Father’s counsel also noted

that all parties were provided with the entire recording. Additionally, Mother objected to the

transcript of the audio recording being admitted as an exhibit.         The magistrate overruled

Mother’s counsel’s objections.

       {¶15} Following the issuance of the magistrate’s decision, Mother filed objections

related to the audio recordings. In her supplemental objections, Mother argued not only that the
                                                7


audio recordings were improperly admitted into evidence, but also objected to the use of the

audio recordings at trial. Mother argued that the recordings were not admissible because the

record was devoid of any foundational questions related to authentication necessitated by Evid.R.

901(A). Additionally, Mother argued that the use of the recording was impermissible hearsay

and that the use of the recordings violated federal law and state law as they were obtained

without consent of Mother or Mother’s children.

       {¶16} We conclude that Mother has not properly preserved her arguments for appeal.

During trial, Mother only raised a single objection to the playing of one of the recordings,

arguing that that particular clip was not being used for impeachment. No other objections to the

playing of the recordings were made at the time they were played. Mother also did not object to

the questioning at subsequent hearings that related to the playing of the recordings. Instead, at

trial, Mother only objected to the admission of the recordings as an exhibit, and only on the basis

that she was not sure the recordings were complete and had not been manipulated.

       {¶17} While Mother included the arguments she raises on appeal in her supplemental

objections, this Court has stated that “[t]he filing of a written objection to the decision of a

magistrate is not a substitute for the obligation to object to a purported error at the time of its

occurrence.” In re M.B., 9th Dist. Lorain Nos. 11CA010060, 11CA010062, 2012-Ohio-5428, ¶

11. “Indeed, ‘[t]he contemporaneous objection rule is fundamental to our jurisprudence.’” Id.,

quoting Steward v. Norris Bros. Co., Inc., 8th Dist. Cuyahoga No. 53540, 1988 Ohio App.

LEXIS 908, *1 (Mar. 17, 1988). “The rule serves the interest of justice because it allows for the

correction of many defects while they are readily curable, as well as it encourages the

elimination of delay and the unnecessary use of the appellate process.” In re M.B. at ¶ 11. “In
                                                 8


this case, any purported error could have been very easily corrected had an objection been timely

entered.” Id.

       {¶18} Accordingly, Mother has not preserved the vast majority of her current objections

to the use of the recordings at trial. See id. To the extent Mother has preserved her single

objection to the use of one of the recordings at trial, we conclude that any error in allowing that

recording to be played was harmless in light of the use of the other clips to which there was no

objection. See Civ.R. 61. To the extent Mother challenges the admission of the exhibit itself, we

likewise conclude any error in the admission of the exhibit was harmless in light of use of the

recordings at trial to which there was no objection. See id.

       {¶19} Mother’s first assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       THE DECISION OF THE TRIAL COURT IN TERMINATING MOTHER’S
       SHARED PARENTING, FINDING MOTHER VIOLATED PRIOR ORDERS
       OF THE COURT, AND IMPOSING SANCTIONS AGAINST HER, WAS ALL
       BASED ON AN ERROR AND MISAPPLICATION OF LAW THAT FATHER
       WAS THE TEMPORARY SOLE CUSTODIAN.

       {¶20} Mother argues in her second assignment of error that the trial court based some of

its decisions (related to terminating the shared parenting plan, and concluding that she violated

orders and imposing sanctions) on the incorrect finding that Father was the temporary sole

custodian. Mother maintains that the trial court concluded that it previously terminated the

parties’ shared parenting plan and named Father as the sole residential parent and legal

custodian.

       {¶21} Initially, we note that Mother has not pointed this Court to a place in the

magistrate’s decision or the trial court’s judgment entries wherein the court concluded that it

previously terminated the shared parenting plan. See App.R. 16(A)(7). Essentially, Mother
                                                9


asserts that she was punished for taking the children to medical and counseling appointments

without the consent of Father. Mother admitted during the trial that during spring break 2014,

she took E.R. to a pediatrician and the children to a counselor without informing Father before

doing so and without seeking his consent.

       {¶22} The magistrate’s February 21, 2013 order stated that Father was “designated as

the temporary residential parent of the minor children” and as “the temporary residential parent

of the children for school purposes[.]” However, the order also provided that “[t]he parties’

Shared Parenting Plan shall remain in effect, except that it is modified as follows[.]” Thus,

Mother maintained that, because the shared parenting plan was not terminated, she was free to

take the children to appointments without the consent of Father.

       {¶23} Unfortunately, the parties’ shared parenting plan is not a model of clarity when it

comes to addressing medical issues concerning the parties’ children. The plan does not specify

who can or cannot decide that the children need to see a medical or psychological professional

for non-emergency issues, nor does it state that the parents must notify each other of the

children’s non-emergency medical appointments.         It only states that “[a]rrangements and

transportation for medical/dental care shall be the responsibility of the parent with whom the

children are residing.” However, the plan does state that “[b]oth parents agree to communicate

with one another either directly, or through a third party if necessary, frequently and in good

faith about parenting issues.” It also provides that “[t]he parties have undertaken to establish a

Parenting Plan which provides for equitable sharing of their parental rights and responsibilities,

joint decision-making, and the enjoyment of their children’s lives.”

       {¶24} Thus, it is somewhat unclear to this Court who could decide if the children needed

non-emergency medical/psychological care and whether that decision had to be approved by the
                                                10


other parent. Naming Father the temporary residential parent does not provide further clarity in

light of the provision that the shared parenting plan would remain in place. However, in light of

the language of the shared parenting plan favoring communication about parenting issues and

joint decision-making, it could be argued that Mother should have at least consulted with Father

prior to taking the children to the appointments, even if she did not necessarily need his consent.

       {¶25} Nonetheless, even assuming there was an error in the lower court concluding that

Mother was not free to take the children to medical and psychological appointments without

Father’s consent, we cannot conclude that that error created the prejudice Mother alleges or

formed the primary basis for the magistrate’s and trial court’s decisions.

       {¶26} It is true that the magistrate did mention on more than one occasion that Mother

took the children to appointments without the consent of Father.             One of those instances,

however, was in a section of the magistrate’s findings detailing Father’s testimony. With respect

to the termination of the shared parenting plan, the magistrate did mention that “Mother []

exhibited throughout the litigation a lack of respect for Father’s designation as temporary

custodian (i.e. She without authority took children to doctors, counsellors etc.)[.]” However,

much more of the magistrate’s statements and findings prior to and subsequent to related to a

discussion of the testimony of the GAL and custody evaluators who ultimately recommended

that the children reside with Father. The magistrate noted that the GAL found Mother’s conduct

to demonstrate a pattern of alienation and believed that Mother had discussed the litigation and

audio recordings with the children despite court orders prohibiting the same. The magistrate also

noted that one of the custody evaluators found that Mother and Mother’s husband disparaged

Father and his spouse and that Mother seemed not to understand her behavior was disruptive to

the children’s wellbeing. The magistrate further commented that the custody evaluator testified
                                                 11


that the children had indicated Mother had discussed the litigation with the children. The

magistrate also pointed out that Mother had admitted to discussing the case with the children and

to undermining Father’s relationship with the children.

       {¶27} In concluding that the shared parenting plan should be terminated and Father

should be named the sole residential parent, the magistrate noted that Mother exhibited a

propensity to be “capricious, exercise[d] poor judgment as it concern[ed] her behavior and

disclosures with the children, [failed to comply] with court orders and directives, and [failed] to

get compliance by herself and her spouse in their interactions with the children which would

allow for them to comply with court orders and directives.” The magistrate further stated that

“the voluntary conduct of Mother ha[d] evolved to the point that the court can no longer consider

Mother to be suitable to have custodial responsibilities for the children of any kind.” While the

magistrate then stated that “[t]he Court believes this to be so as Mother has exhibited throughout

the litigation a lack of respect for Father’s designation as temporary custodian (ie. She without

authority took children to doctors, counsellors etc.)[,]” the magistrate continued stating, “it is

fair to say mother has failed to abide by Court orders and directives; and most importantly the

Court finds particularly from the testimony of the trained professionals that Mother fail[ed] to

appreciate the stress and adverse effects that her inappropriate conduct and decisions she has

made has had upon the children.” (Emphasis added.) Finally, the magistrate observed that the

parties did not have the ability to communicate to make joint decisions. Thus, considering the

entirety of the magistrate’s decision, we cannot say that Father was awarded custody of the

children because Mother took the children to appointments without Father’s consent.

       {¶28} Moreover, while the trial court adopted the magistrate’s decision, in the entry

addressing the objections, the trial court found it was in the children’s best interests to terminate
                                                12


the shared parenting plan based upon several factors including: the children’s relationship with

their parents, the fact that they experienced instability while in Mother’s care, the fact that the

parents were unable to communicate regarding the children’s care, that the children were well-

adjusted to living with Father, that Mother was in need of counseling to address her behavior

issues, that Father was more likely to honor court approved parenting time, and that the GAL

recommended that the children reside with Father. The trial court did not mention the fact that

Mother took the children to medical or psychological appointments without Father’s consent as a

basis for terminating the shared parenting plan and naming Father the residential parent.

       {¶29} With respect to Mother’s contention that she was found in violation of court

orders and sanctions were issued against her based upon her taking the children to appointments

without Father’s consent, we likewise cannot conclude that the trial court based its decision to

issue sanctions on that behavior.

       {¶30} In detailing the conduct that the magistrate found frivolous, the magistrate did

mention that Mother took the children to doctors and a psychologist without Father’s consent.

However, read in context of the entire decision, it appears that the magistrate was expressing that

such behavior prolonged the litigation and also perhaps allowed Mother to manipulate the

children’s views and statements. The sentences after the mention of the doctors’ visits state that

“Mother then requested an in camera interview with the minor children immediately following

her parenting time.    Mother repeatedly, aggressively, and persistently, instructed the minor

children in their actions and statements and further directed the minor children as to their in

camera interview with [the] Magistrate[.]” Additionally, the magistrate pointed out that Mother

had requested four continuances in the case, requested, then withdrew, and then resubmitted a
                                                13


request for a custody evaluation, had failed to timely pay certain fees, and admitted to violating a

discovery order.

       {¶31} Additionally, the magistrate found Mother in contempt for violating a June 2015

order which limited Mother’s contact with the children and for violating the court’s order which

restrained the parties from discussing court matters and the recordings with the children. Thus,

we are unpersuaded that the magistrate’s reference to Mother failing to follow court orders refers

primarily or solely to Mother’s act of taking the children to medical appointments without

Father’s consent when the magistrate found Mother had violated multiple court orders.

       {¶32} As Mother has not argued that the decision terminating the shared parenting plan

and naming Father the residential parent was not in the children’s best interest or was otherwise

unsupported by the record, and has not otherwise challenged the amount or legality of the

sanctions imposed, those issues are not before us in this appeal. Based on Mother’s limited

argument, her second assignment of error is overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT’S PURPORTED GAG ORDER AND LIMITATIONS ON
       THE TESTIMONY OF THE CHILDREN WAS A VIOLATION FO
       MOTHER’S DUE PROCESS RIGHTS, AS IT INHIBITED HER ABILITY TO
       CROSS EXAMINE EVIDENCE USED AGAINST HER.

       {¶33} Mother asserts in her third assignment of error that the trial court erred in

imposing a gag order that prohibited anyone from discussing the audio recordings with the

children because said order was never journalized. Additionally, Mother argues that the order

interfered with her children’s attorney-client relationship with their attorney. Finally, Mother

challenges the limitations the magistrate imposed on questioning S.R. and H.R. at trial.
                                                14


       {¶34} The gag order Mother references was ordered at the end of the February 21, 2014

hearing after the magistrate discovered the children did not yet know of the audio recordings of

their conversations with Mother and Mother’s husband. The magistrate then stated:

       The Court’s going to issue a gag order to everyone present including the counsel
       for the children not to discuss the existence of audio recordings or that the
       children have been recorded by any electronic means * * * and that the Court has
       listened to some of the audio recordings. Any infraction of that would be a
       finding of direct contempt of court.

       The Court is also going to caution the parties again that if the Court learns of any
       discussion with the children about any of these court proceedings or further
       questions of the children about what they told the Court or any information given
       to the children about what happened in court, or what will be happening in the
       future about court, will be a finding of direct contempt[.]

       {¶35} The gag order was not reduced to writing, but was later mentioned in a

subsequent order. In March 2015, Father filed a motion for contempt against Mother alleging

she had violated the February 21, 2014 gag order as she continued to discuss court matters with

the children and as well as the audio recordings. Additionally, Father filed a motion to restrain

the children’s contact with Mother in light of her efforts at alienating Father. Mother did not

respond to the motions. In May 2015, Mother filed a motion for contempt alleging that Father

denied Mother visitation. A hearing was held May 21, 2015. While the motion was not

immediately ruled upon, it was addressed in the magistrate’s decision. In the magistrate’s

decision, the magistrate found Mother in contempt of the gag order.

       {¶36} Mother has not argued that she did not violate the gag order; instead, she has only

argued that it was not a proper order because it was not journalized. Mother has pointed to no

case law holding that the failure of a party to follow a verbal order of the court cannot lead to a

finding of contempt. See App.R. 16(A)(7). In fact, other courts have held the opposite. See,

e.g., Champaign Cty. Court of Common Pleas v. Fransler, 2d Dist. Champaign No. 2015-CA-4,
                                                15


2016-Ohio-228, ¶ 17 (“Indeed even disobedience of a verbal order of a court * * * is sufficient to

support a criminal contempt.”); see also Disciplinary Counsel v. Robinson, 126 Ohio St. 3d 371,

2010-Ohio-3829, ¶ 47 (discussing a case in which respondent’s conduct of deliberately

disobeying a verbal order of the court and lying about it was determined to be a violation of

various professional conduct rules). Given the foregoing, we see no merit to Mother’s argument.

       {¶37} Additionally, Mother maintains that the gag order interfered with her children’s

attorney-client relationship with their attorney. However, Mother has not explained how this

affected her own rights. “An appealing party may complain of an error committed against a

nonappealing party when the error is prejudicial to the rights of the appellant.” In re Smith, 77
Ohio App. 3d 1, 13 (6th Dist.1991), citing State v. Ward, 9th Dist. Summit No. 13462, 1988 Ohio

App. LEXIS 3783, * 7 (Sept. 21, 1988); see also In re M.Z., 9th Dist. Lorain No. 11CA010104,

2012-Ohio-3194, ¶ 34; In re Goggins, 9th Dist. Summit No. 18820, 1998 Ohio App. LEXIS

3527, *11 (July 29, 1998). As Mother has not explained how she was prejudiced, she lacks

standing to raise this issue, and her argument is overruled on that basis. In re Goggins at *11.

       {¶38} Mother next asserts that the manner in which the magistrate limited the children’s

testimony violated Mother’s due process rights. We note that Mother cites no law in support of

her argument. See App.R. 16(A)(7).

       {¶39} The older children, S.R. and H.R. were subpoenaed by Mother to testify at the

September 30, 2015 trial date. The children’s attorney and the GAL filed motions to quash the

subpoenas. The GAL indicated that the children’s counselors and the GAL felt that it was not in

the children’s best interest to testify. Mother objected to the motion to quash arguing that the

children’s statements were not being accurately portrayed by the GAL and custody evaluators.

The morning of the hearing, September 30, 2015, the magistrate issued an order limiting the
                                                16


testimony of the children and the manner in which the testimony would take place.              The

magistrate ordered that the questioning was limited to questions that directly related to the

purported factual inaccuracies in the reports or testimony of the GAL and custody evaluators.

Mother was to submit a written list of the purported factual inaccuracies and to state on the

record what each was prior to questioning the children.

       {¶40} Despite Mother’s contention to the contrary, Mother was allowed to finish her

examination of Father prior to questioning the children. While Mother’s request to continue the

questioning of the children to a later date was denied, during the proceedings in the trial court,

Mother failed to proffer the testimony she alleges she was prohibited from eliciting. See Evid.R.

103(A)(2). Mother was able to question H.R.; however there was not time to question S.R. that

day. Mother acknowledged in a subsequent motion that the questioning of S.R. was continued to

a future hearing date. At the end of the September 30, 2015 hearing, the magistrate asked H.R.

whether, if there were additional questions, H.R. would be willing to answer them in chambers at

a later time, which H.R. agreed to do. Mother has pointed to nothing in the record which

suggests that Mother requested that the children be recalled to answer additional questions and

that request was denied.

       {¶41} Mother filed a motion to set aside the September 30, 2015 magistrate’s order and

also requested to stay the children’s testimony pending the ruling on her motion and to proffer

the children’s testimony. In November 2015, the parties entered into an agreed entry agreeing

that the testimony/proffer of the children would be stayed until a ruling by the trial court on the

various motions. They also agreed that the court would schedule a further trial date for the

testimony and/or proffer of the children’s testimony. Ultimately, the trial court denied Mother’s

motion to set aside the magistrate’s September 30, 2015 order but noted in its entry that it was a
                                                17


temporary order and the parties would have time to negotiate the issues prior to the final hearing.

The magistrate also granted Mother’s motion to proffer. Mother points to nothing in the record

indicating that she attempted to recall S.R. or H.R. subject to the limits of the September 30,

2015 order and was denied the same or that she sought to proffer the children’s testimony and

was denied the same. Under these circumstances, and given Mother’s failure to cite to any law

on the issue, Mother has failed to demonstrate that her due process rights were violated.

       {¶42} Mother’s third assignment of error is overruled.

                                ASSIGNMENT OF ERROR IV

       THE DECISION OF THE TRIAL COURT IN FINDING MOTHER VIOLATED
       THE COURT’S JUNE 23, 2015 ORDER BY ATTENDING SPORTING
       EVENTS OF THE CHILDREN AND “LIKING” THE CHILDREN’S SOCIAL
       MEDIA POSTS WAS AN ERROR OF LAW AND AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

       {¶43} Mother argues in her fourth assignment of error that the trial court erred in

concluding that Mother violated the June 23, 2015 order limiting Mother’s contact with the

children and that such decision is against the manifest weight of the evidence. Specifically,

Mother argues that her behavior did not amount to a communication.

       {¶44} “When an appellant challenges the weight of the evidence in a civil case, this

Court ‘weighs the evidence and all reasonable inferences, considers the credibility of witnesses

and determines whether in resolving conflicts in the evidence, the [finder of fact] clearly lost its

way and created such a manifest miscarriage of justice that the [judgment] must be reversed and

a new trial ordered.’” Lubanovich v. McGlocklin, 9th Dist. Medina No. 14CA0081-M, 2015-

Ohio-4618, ¶ 5, quoting Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 20. “In

weighing the evidence, however, we are always mindful of the presumption in favor of the trial

court's factual findings.   [T]he weight to be given the evidence and the credibility of the
                                                 18


witnesses are primarily for the trier of the facts.” (Internal quotations and citations omitted.) T.S.

v. R.S., 9th Dist. Summit No. 27955, 2017-Ohio-281, ¶ 4.

       {¶45} In March 2015, Father filed a motion to restrain the children’s contact with

Mother arguing that her behavior evidenced an effort to alienate Father. Mother did not respond

to the motions. A hearing was held on May 21, 2015. On June 23, 2015, the magistrate issued

an entry limiting Mother to supervised visitation with her children, which was adopted by the

trial court. The order also limited other communication:

       [Mother’s] texting and phone communication as well as any other forms of
       communication shall occur only twice a week, on Tuesdays and Thursdays, with
       only one text provided by [Mother] to each child on each of those days, and one
       verbal communication to all children collectively (i.e. [Mother] will need to call
       [Father’s] home phone or cell and be put on speakerphone etc. so that all children
       can participate at once) on each of those days. [Father] is authorized as he may
       deem appropriate to monitor the phone communication that occurs. The verbal
       communication via phone/cell phone shall be no longer than 15 minutes in length.
       The current spouse of [Mother] shall not participate in the phone call, text
       messages, or any other form of communication that occur with the children.

       [] Further, [Mother] shall not encourage or request that the children contact her at
       other times via text/phone or other forms of communication for any purpose(s).

       [] [Mother is not authorized to respond to the children’s text messages, or phone
       calls that the children may place to her except as provided by this order.

(Emphasis sic.)

       {¶46} In November 2015, Father moved to hold Mother in contempt for violating the

June 2015 order. The matter was submitted to the court on the filed motions and affidavits. In

Mother’s affidavit, she acknowledged that she attended two of S.R.’s sporting events after the

order was issued and that at one of them she and the children hugged but she told them she was

not allowed to have contact with them. The children then indicated that they understood and did

not try to have further contact with Mother. Mother also admitted to following S.R. and H.R. on

Instagram and stated that they also follow her. Mother averred that she has “liked” photos her
                                               19


children have posted and also has, on one occasion, commented on one of H.R.’s photos. As

Mother only joined Instagram in September 2015, any actions by Mother on Instagram would

have occurred after the order.

        {¶47} The magistrate found Mother in contempt for violating the June 23, 2015 order

stating that “Mother’s contact by social media and attendance at sporting events [were] not

acceptable and place[d] the children in an untenable position while emboldening Mother to

continue her contemptuous behavior. Mother admit[ted] in her affidavit that she ha[d] contact

with the minor children by social media and attended sporting events where she had contact with

the minor children.”

        {¶48} Mother argues that liking her children’s posts and attending sporting events were

not communications. However, Mother did more than just like her children’s posts and attend

sporting events. Mother also commented on a post and hugged her children and briefly spoke to

them at a sporting event. The dictionary defines communication, inter alia, as “an act or instance

of transmitting[,] * * * a process by which information is exchanged between individuals

through a common system of symbols, signs or behavior[,]” and the “exchange of

information[.]” Merriam-Webster’s Collegiate Dictionary 251 (11th Ed.2004). Thus, even if

this Court were to conclude that the trial court abused its discretion in finding that Mother’s

social media interactions violated the court’s order, the trial court could have reasonably

concluded that Mother’s behavior of engaging with her children at a sporting event by hugging

them and talking to them did violate the order. See SandiCare, LLC v. Wilson, 9th Dist. Summit

No. 28306, 2017-Ohio-7596, ¶ 8 (noting that an appellate court will not reverse a trial court’s

decision in a contempt proceeding absent the appellant demonstrating that the trial court abused

its discretion).
                                                20


       {¶49} Given Mother’s argument, her fourth assignment of error is overruled.

                                ASSIGNMENT OF ERROR V

       THE DECISION OF THE TRIAL COURT IN ENACTING A CHILD SUPPORT
       ORDER THAT FAILED TO GIVE MOTHER CREDIT FOR THE MARGINAL
       COSTS OF HEALTH INSURANCE SHE WAS ORDERED TO PROVIDE
       UNDER A PRIOR ORDER OF THE COURT WAS AN ERROR OF LAW.

       {¶50} Mother argues in her fifth assignment of error that the trial court erred in failing to

give Mother credit for her marginal costs of health insurance in its child support calculations.

We agree in part.

       {¶51} “Generally, [w]e review matters involving child support under the abuse-of[-

]discretion standard.”   King v. King, 9th Dist. Medina Nos. 11CA0006-M, 11CA0023-M,

11CA0069-M, 2012-Ohio-5219, ¶ 30. (Internal quotations and citations omitted.) This Court

has previously held that it is an “error to exclude health insurance payments for children from the

child support computation worksheet.” Wachter v. Wachter, 9th Dist. Summit No. 23170, 2006-

Ohio-6970, ¶ 8. However, the trial court necessarily needs evidence of the amounts of those

payments in order to properly complete the worksheet.

       {¶52} On appeal, Mother does not dispute that she failed to submit evidence of her

health insurance costs at the hearings. Father notes that Mother, on more than one occasion,

notified the court that she intended to present evidence of those costs; however she did not do so.

Nonetheless, Mother argues that, because the February 2013 provisional child support order gave

Mother credit for her health insurance costs of $2,040 and she was ordered to continue providing

health insurance for the children, then that amount must be credited to her from the date of the

order through the date of the magistrate’s decision.

       {¶53} We conclude that the trial court did err in adopting the magistrate’s child support

calculations for the period of December 3, 2012 through December 31, 2014. While Mother did
                                                  21


not supply the trial court with information about her health insurance costs for that period, Father

did. Father submitted exhibit FF, which the magistrate admitted and noted was a “[s]ummary

detailing child support calculation by year.” That summary listed Mother’s medical and vision

costs as $2,040 for the years 2011, 2012, 2013, and 2014. Given that Father apparently agreed

that those were Mother’s health insurance costs for those years, it would seem unreasonable for

the magistrate and trial court to not consider them in computing child support for the years 2012-

2014.2

         {¶54} The summary, however, has no information about Mother’s 2015 health

insurance costs. Accordingly, to the extent the trial court declined to include Mother’s health

insurance costs in the worksheet for the child support order effective January 1, 2015, we cannot

say Mother has demonstrated the trial court abused its discretion. Mother’s counsel informed the

court that she would be providing testimony evidencing Mother’s marginal health insurance

costs and then failed to do, despite numerous opportunities to do so and a lengthy period of time

in which to do so; the hearing at which Mother’s counsel informed the court that she would be

providing evidence of the costs took place in September 2015. The last hearing did not take

place until February 2016. See Marron v. Marron, 12th Dist. Warren Nos. CA2013-11-109,

CA2013-11-113, 2014-Ohio-2121, ¶ 27-31 (following this Court’s precedent in Wachter, but

concluding that there was no abuse of discretion in the court failing to allow husband to reopen

his case to present health insurance costs when husband had a full and fair opportunity to present

the evidence but failed to do so). To the extent Mother asserts that the trial court should have

assumed that her 2015 health insurance costs were the same as what they were at the time of the




         2
             Mother was not ordered to pay child support in 2011.
                                                22


2013 order, we reject the argument given Mother’s failure to point to any authority that would

require the trial court to do so. See App.R. 16(A)(7).

       {¶55} Mother’s fifth assignment of error is sustained in part, and overruled in part. The

trial court shall recalculate child support for the years 2012-2014 including Mother’s health

insurance costs of $2,040 in the worksheets for each of those years.

                                                III.

       {¶56} Mother’s fifth assignment of error is sustained in part, and overruled in part.

Mother’s remaining assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas, Domestic Relations Division, is affirmed in part, reversed in part, and

this matter is remanded for proceedings consistent with this opinion.

                                                                        Judgment affirmed in part,
                                                                                 reversed in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                             23


      Costs taxed equally to both parties.




                                                  DONNA J. CARR
                                                  FOR THE COURT



HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

CORINNE HOOVER SIX, Attorney at Law, for Appellant.

MARY E. RANDAZZO, Attorney at Law, for Appellee.

CHANDRA MUSTER, Attorney at Law, for Children.

JAMES PHILLIPS, Guardian ad Litem.